DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because in Figure 3, the numeral 38 has the lead line pointing to the wrong element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

limitations of claim 4 towards “the at least one further expansion body extends in an outer region of the end face” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the phrase “made of wood or a similar material” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or a similar material"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 8, 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2017172748).
Regarding claim 1, Takagi discloses a fire protection device 4 for sealing a through-opening in a wall, the fire protection device 4 comprising: a main body 22 and at least one expansion body 24 which is attached to an end face of the main body and contains an intumescent material (heat expansion refractory material), (Fig 2A).
Takagi does not specifically discloses the wall being made of wood or a similar material. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the wall made of wood or similar material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice according to the required structural and aesthetical capabilities of the wall. 	
Regarding claim 3, Takagi discloses the main body 22 has a through-opening (Fig 2A).
Regarding claim 8, Takagi discloses the at least one expansion body 24 and the intumescent material are designed in such a way that, in an event of a fire, the at least one expansion body at least compensates for burning of the wall. Examiner concludes this because the device of Takagi is structurally the same as applicant’s device and therefore, will inherently be capable of performing the same functions.
Regarding claim 9, Takagi discloses a wall, which has a through-opening and at least one fire protection device 4 according to claim, the at least one fire protection device 4 being attached to the wall in a region of the through-opening (Fig 2A).

Regarding claim 11, Takagi discloses the at least one fire protection device 4 is attached to the wall in such a way that the at least one expansion body 24 rests directly against the wall (Fig 2A).
Regarding claim 12, Takagi discloses the fire protection device 4 is for sealing a line or pipe feedthrough (Fig 2A).
Regarding claim 13, Takagi discloses the at least one expansion body 24 at least overcompensates for burning of the wall. Examiner concludes this because the device of Takagi is structurally the same as applicant’s device and therefore, will inherently be capable of performing the same functions.
Regarding claim 14, Takagi discloses wherein the through-opening is a line or pipe feedthrough (Fig 2A).

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2017172748) in Fig 2A in view of Fig 11. Takagi in Fig 2A discloses the main body has a trapezoidal shape, but does not disclose the main body is of a substantially cylindrical shape. However, Takagi in Fig 11 discloses the fire protection device having a body 222 of a substantially cylindrical shape. Therefore, it would have been an .

	
9.	Claims 4-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2017172748) in view of Israelson (US 5,548,934).
Regarding claim 4, Takagi discloses at least one insulation body 21 is provided on an inner of the main body (Fig 2A), but does not disclose the at least one insulation body being an expansion body. However, Israelson discloses a fire protection device having a main body 58 and an expansion body 52 provided on an inner area (Fig 3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation body of Takagi to be formed of an expansion material as taught by Israelson, in order to provide a tight seal with the pipe 2.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 5, Takagi modified by Israelson discloses as discussed in claim 4, the modified at least one further expansion body would extend in an outer region of the end face (Fig 2A).
Regarding claim 6, Takagi modified by Israelson discloses as discussed in claim 4, Israelson further discloses the intumescent material contains expandable graphite (Col 5, Lines 11-13). As modified, the modified at least one further expansion body would contain expandable graphite.
Regarding claim 7, Takagi discloses as discussed in claim 1, but does not disclose the intumescent material is applied to a carrier material. However, Israelson discloses intumescent material 62 is applied to a carrier material (sheet material), (Col 5, Lines 6-22). Therefore, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the intumescent material of Takagi for the intumescent material of Israelson using known methods with no change in their respective functions and it would control the direction of the expansion of the intumescent material. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 10, Takagi modified by Israelson discloses as discussed in claim 9, but does not disclose a further fire protection device is attached to the wall or ceiling element on a side that is opposite the at least one fire protection device. However, Israelson further discloses a further fire protection device attached to the wall on a side that is opposite the at least one fire protection device (Fig 3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire protection device of Takagi to include a further fire protection device as taught by Israelson, in .

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        4/8/2021